Citation Nr: 1126300	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  09-44 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to September 17, 2008, for the assignment of a 70 percent disability evaluation for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an effective date prior to September 17, 2008, for the grant of a total disability evaluation, based on individual unemployability, due to service connected disabilities (TDIU).  

3.  Entitlement to an effective date prior to September 17, 2008, for the grant of Chapter 35 Dependents' Educational Assistance (DEA).  


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1962 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Indianapolis, Indiana. 

The December 2008 rating action on appeal granted: entitlement to an increased disability rating for PTSD [from 50 percent to 70 percent disabling]; entitlement to TDIU; and entitlement to DEA benefits, each effective September 17, 2008.  The Veteran filed a notice of disagreement (NOD) in January 2009, and timely perfected his appeal in November 2009.

In November 2008, the Veteran participated in a Decision Review Officer (DRO) hearing.  In August 2010, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ), who was designated by the Chairman to conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2010) and who participated in this decision.  Transcripts of these proceedings have been associated with the claims file and were considered upon appellate review.




FINDINGS OF FACT

1.  On May 28, 2003, the Veteran submitted a claim seeking an increased disability evaluation for his service-connected PTSD.  

2.  The May 28, 2003, claim remained open and pending until the December 22, 2008 rating action granted the full benefit sought by the Veteran.  

3.  From May 28, 2003, to December 22, 2008, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

4.  During the pendency of the Veteran's May 28, 2003, claim seeking an increased disability evaluation for PTSD, the issue of unemployability was raised by the record.  

5.  As of August 27, 2005, it was factually ascertainable that the Veteran was unemployable due to his service-connected disabilities, rated 70 percent disabling or more.  

6.  The Veteran met the criteria for TDIU on August 27, 2005.

7.  The Veteran became eligible for DEA benefits on August 27, 2005.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 28, 2003, but no earlier, for the award of a 70 percent disability evaluation for service-connected PTSD, have been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2010).

2.  The criteria for an effective date of August 27, 2005, but no earlier, for the grant of TDIU, have been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2010).

3.  The criteria for an effective date of August 27, 2005, but no earlier, for the grant of DEA benefits, have been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400, 21.3021 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

No VCAA notice is necessary with regard to the Veteran's earlier effective date claims because, as is more thoroughly explained below, the outcome of these claims depends exclusively on documents that are already contained in the Veteran's VA claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant].

It is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  The Veteran has not indicated there is any outstanding evidence relevant to these claims.  In addition, general due process considerations have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  

Additional Matter

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO DRO, Veterans Law Judge and/or AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the respective hearings, the DRO and AVLJ noted the bases of the prior determinations and the elements of the claims that were lacking.  In addition, the DRO and AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the RO or Board hearings.  Rather, the hearings focused on the elements necessary to substantiate the claims and the Veteran and his representative, through testimony, argument and questions, demonstrated actual knowledge of the elements necessary to substantiate each claim.  As such, the Board finds that, consistent with Bryant, the DRO and AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board will proceed to adjudicate the claims based on the current record.

II.  The Merits of the Claims

Governing Law and Regulations

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis.  See 38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2010).

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The Board notes that a TDIU claim is also a claim for increased compensation and thus, the effective date rules for increased compensation also apply.  See Hurd v. West, 13Vet. App. 449 (2000).

An exception to the general rule governing claims for increased compensation is contained in 38 U.S.C.A. § 5110(b)(2).  If the evidence demonstrates that the increase in disability occurred prior to the date of receipt of claim, the Department may assign the earliest date as of which it is ascertainable that the increase occurred, as long as the claim for the increased disability rating is received within a year of the date that the increase occurred.  See 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  See 38 C.F.R. §§ 3.1(p), 3.155(a); see also Thomas v. Principi, 16 Vet. App. 197 (2002).  An informal claim must be written, and it must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); see also Brannon v. West, 12 Vet. App. 32 (1998).  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.1(p), 3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992). 



A claim may remain pending in the adjudication process, even for years, if VA fails to act on it.  See Norris v. West, 12 Vet. App. 413 (1999).  A pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010).   

Relevant Procedural History

A May 1993 rating action granted the Veteran entitlement to service connection for PTSD, assigning a 30 percent disability evaluation, from April 20, 1992, to June 25, 1992, and assigned a temporary total disability evaluation from June 25, 1992, to August 1, 1992.  The Veteran filed a timely NOD with respect to this disability evaluation in May 1993; however, the RO failed to issue a statement of the case (SOC).  

Subsequently, in August 1993, December 1994, and March 1995 rating actions, the RO continued the 30 percent disability evaluation for PTSD.  In November 1996, the RO proposed the assignment of a noncompensable disability evaluation for PTSD; however, an April 1997 rating action continued the assigned 30 percent disability evaluation.  

An August 2001 rating action again denied a disability evaluation in excess of 30 percent for PTSD.  The Veteran filed a timely NOD in June 2002 with respect to the assigned disability evaluation and a SOC was issued in February 2003.  The Veteran submitted an appeal to Board in May 2003; however, this submission was not considered timely and the appeal was not perfected.  

In response to an October 19, 2004 statement, the RO issued a January 2005 rating action that granted a 50 percent disability evaluation for PTSD, effective October 19, 2004.  The Veteran submitted a NOD in April 2006 with the assigned disability evaluation and timely perfected his appeal in December 2006.

Prior to Board review of this matter, a September 2008 rating action granted a temporary total disability evaluation, from March 21, 2008 to, May 1, 2008.  Additionally, during his November 2008 DRO hearing, the Veteran indicated that the assignment of a 70 percent disability evaluation and the grant of TDIU would satisfy his claim on appeal.  See DRO Hearing Trans., p. 15, November 12, 2008.  

A December 2008 rating action granted the Veteran an increased disability evaluation to 70 percent for his PTSD and assigned TDIU, both effective September 17, 2008.  The Veteran submitted a NOD in January 2009 with the effective date assigned with respect to both matters and perfected the present matters on appeal.

A.  PTSD 

The Veteran contends that an effective date prior to September 17, 2008, is warranted for the grant of a 70 percent disability evaluation for PTSD.  As noted during his August 2010 Board hearing, the Veteran maintains that his psychiatric symptomatology warranted a 70 percent rating as early as October 2004.  

Initially, the Board finds that because the Veteran failed to timely perfect appellate review of the August 2001 rating action [ continuing the assigned 30 percent disability evaluation], this decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  While the May 28, 2003 VA Form 9 was not a timely appeal, the statement was the first communication after a final determination on the matter that reasonably conveyed the Veteran's desire to seek an increased disability evaluation for PTSD (i.e. a claim for VA benefits).  Nonetheless, it was not until the RO received an October 19, 2004 statement from the Veteran that the RO issued the January 2005 rating action, granting a 50 percent disability evaluation for PTSD, and the December 2008 rating action, granting a 70 percent disability evaluation, effective September 17, 2008.  

The Courts have continually held that a Veteran may limit his appeal in any manner he deems appropriate, to include the assignment of a disability evaluation less than the maximum benefit available.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  Pertinent to the present matter, although the Veteran had perfected appellate review of the January 2005 rating action that granted a 50 percent disability evaluation, effective October 19, 2004, he specifically indicated that the assignment of a 70 percent disability evaluation and the grant of a TDIU would resolve his claims on appeal.  See DRO Hearing Trans., supra.  Accordingly, the December 2008 rating action that granted such benefit resolved his appeal.  

In essence, although no action was undertaken until receipt of the October 2004 statement, the Veteran's May 28, 2003, claim for an increased disability evaluation for PTSD was still, in fact, pending until the full benefit sought was granted in the December 2008 rating action.  See Jones and Norris, supra.  See also Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).

As an initial matter, there was no evidence generated one year prior to the May 2003 claim that relates to the nature, extent and/or severity of the Veteran's PTSD that was not considered as part of the final August 2001 adjudication.  However, on and after May 28, 2003, the evidence related to these matters includes the Veteran's competent and credible account of PTSD symptomatology, to include as detailed at his August 2010 Board hearing.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  During this period, there is extensive medical evidence documenting the Veteran's psychiatric symptomatology, to include November 2004, October 2005, June 2006 and July 2008 VA treatment records and a December 2004 VA examination report.  Based on the medical and lay evidence of record, the Board finds that, on and after May 28, 2003, the Veteran's PTSD symptomatology was demonstrative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Accordingly, the appellant's PTSD was congruent with a 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

In sum, resolving all reasonable doubt in his favor, the Board finds that an effective date of May 28, 2003, but no earlier, is warranted for the grant of a 70 percent disability evaluation for PTSD.  38 U.S.C.A. § 5107(b); see also Gilbert, supra.  To this extent, the Veteran's claim is granted.  

B.  TDIU

In light of the foregoing analysis and Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that an effective date of August 27, 2005, but no earlier, is warranted for the grant of a TDIU.  While the Board is aware that a claim seeking a TDIU was part-and-parcel of the Veteran's May 28, 2003 claim seeking an increased disability evaluation for PTSD because the issue of his employability was raised during the pendency of this increased rating claim, the evidence of record does not support a findings that he was entitled to a TDIU at that time.  In Meeks v. West, 216 F.3d 1363 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that the date of entitlement to an award of benefits does not necessarily coincide with the date a claim is filed.  In the present case, the evidence of record does not support a finding s that the Veteran was entitled to a TDIU as of the date of his claim.  

A review of the evidence of record demonstrates that the Veteran was employed until August 2005.  In fact, at his December 2004 VA examination, the Veteran reported that he continued to work in his chosen occupation of 20 years.  The first competent evidence that the Veteran was no longer employed was documented in his September 2005 claim for Social Security Administration (SSA) benefits, when he stated that he had not worked since August 2005.  See Buchanan and Jandreau, both supra.  Moreover, while the Board is not bound by SSA determinations, in the present case the July 2006 SSA disability determination [finding the Veteran was disabled and unemployable due to his psychiatric condition] is highly probative evidence that tends to support the Veteran's claim.  This and all other evidence of record tend to support a finding that the Veteran's service-connected disabilities resulted in his unemployability, on August 27, 2005.  

In short, it was not until August 27, 2005 that the Veteran met the schedular criteria for TDIU and was, in fact, rendered unemployable due to service-connected disabilities.  See 38 C.F.R. § 4.16.  Thus, resolving all reasonable doubt in his favor, the Board concludes that an effective date of August 27, 2005, but no earlier, is warranted for the assignment of TDIU.  38 U.S.C.A. § 5107(b); see also Gilbert, supra.

C.  DEA Benefits

The Veteran contends that he is entitled to an effective date earlier than September 17, 2008, for eligibility for DEA benefits.

For the purposes of DEA under 38 U.S.C. Chapter 35, basic eligibility exists if the veteran was discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of the veteran or if the veteran is currently on active duty.  Id.

After reviewing the record, the Board finds that the Veteran met the criteria for a permanent and total disability rating for compensation purposes on August 27, 2005, the effective date of his TDIU (granted in the Board decision herein).  To this extent, the claim for an earlier effective date for eligibility for DEA is granted.  Since eligibility for DEA under 38 U.S.C. Chapter 35 is predicated on a finding of permanent total disability in this case, the effective date of such eligibility cannot precede August 27, 2005.  The law is dispositive of the issue.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).







ORDER

Entitlement to an effective date of May 28, 2003, but no earlier, for a 70 percent disability evaluation for service connected PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an effective date of August 27, 2005, but no earlier, for TDIU is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an effective date of August 27, 2005, but no earlier, for eligibility for DEA benefits, pursuant to 38 U.S.C. Chapter 35 is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


